Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.10.22
                                                                         16:04:12 -05'00'




                  People v. Gauger, 2018 IL App (2d) 150488



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DONALD R. GAUGER JR., Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-15-0488



Filed             June 27, 2018



Decision Under    Appeal from the Circuit Court of De Kalb County, No. 13-CF-140; the
Review            Hon. Robbin J. Stuckert, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Thomas A. Lilien, and Jack Hildebrand, of State
Appeal            Appellate Defender’s Office, of Elgin, for appellant.

                  Richard D. Amato, State’s Attorney, of Sycamore (Patrick Delfino,
                  David J. Robinson, and Stephanie Hoit Lee, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE SPENCE delivered the judgment of the court, with opinion.
                  Presiding Justice Hudson and Justice McLaren concurred in the
                  judgment and opinion.
                                              OPINION

¶1       Following a bench trial, defendant, Donald R. Gauger Jr., was convicted of violating an
     order of protection (720 ILCS 5/12-3.4(a) (West 2012)), stalking (id. § 12-7.3(a)(2)), and
     aggravated stalking (id. § 12-7.4(a)(3)). The trial court merged the lesser convictions and
     sentenced defendant to five years’ imprisonment for aggravated stalking. Defendant appeals,
     contending that he was convicted under an unconstitutional provision of the
     aggravated-stalking statute. Because defendant’s conviction was proper under another,
     constitutional, portion of the statute, we affirm.
¶2       The aggravated-stalking charge alleged that defendant engaged in a course of conduct
     directed at Crystal Carswell that defendant knew would cause a reasonable person emotional
     distress while Carswell had an order of protection against him.
¶3       At trial, Carswell testified that she had been married to defendant and that they had two
     children together. She had an active order of protection against him. On September 9, 2012,
     she got a Facebook message from someone she knew in high school, asking if she had recently
     sent him a new “friend” request. After looking at the profile the friend told her about, she
     realized that an old Facebook account of hers had been reactivated.
¶4       At about the same time, she received two Facebook messages that she knew immediately
     defendant had sent. The first message asked about meeting for a date and the second wished
     her a happy birthday. The messages were from a Facebook account using the name “Ed
     Kloog.” She knew Ed Kloog, an older man who did not live in Illinois at the time. She
     contacted him about the messages. Kloog responded that he had only one Facebook account
     and that he was upset that someone was apparently using his name. Carswell then contacted the
     De Kalb police and filed a complaint against defendant for sending the messages.
¶5       The fictitious Facebook activity frightened Carswell. She felt worried every time she left
     her building. She would constantly look over her shoulder while driving into town, worried
     that defendant or someone he knew was “going to pop up.” She was upset that defendant was
     “trying to be friends with [her] friends that [she] went to high school with just to find out some
     things about [her].”
¶6       Detective Angel Reyes testified that he investigated Carswell’s complaint. A subpoena
     was issued to Facebook to obtain the Internet Protocol (IP) address for the fictitious Ed Kloog
     account. Facebook provided two different IP addresses, both of which belonged to Charter
     Communications (Charter). A subpoena was issued to Charter seeking the names of the
     persons assigned to the two IP addresses. Charter’s response indicated that one of the IP
     addresses was assigned to Raymond Peterson at 610 Stearn Avenue in Genoa.
¶7       Reyes contacted the Department of Corrections and learned that defendant had recently
     been paroled and was living at 610 Stearn Avenue. Reyes talked to defendant’s parole officer,
     who told Reyes that, during a recent parole check at defendant’s home, he obtained the IP
     address of defendant’s computer. Reyes testified that the IP address obtained by the parole
     officer was the same one that Reyes was investigating.
¶8       Using this information, Reyes obtained a search warrant for defendant’s residence.
     Defendant’s computer was seized during the search. A subsequent forensic analysis revealed
     an image identical to the image used as the profile picture on the fictitious Ed Kloog Facebook
     account. A compact disc near that computer contained a Facebook post by Carswell and a


                                                 -2-
       picture of one of Carswell’s children. Police also found a three-ring binder with a page labeled
       “Facebook” containing four or five fictitious Facebook pages, passwords, and e-mails.
¶9         Melvin Smith, of the Chicago Regional Computer Forensics Laboratory, conducted a
       forensic examination of the data from the computer and worked with Reyes to “bookmark”
       data that was deemed important to the investigation.
¶ 10       Reyes reviewed Smith’s report. Reyes found on the computer a number of photos and
       e-mails pertaining to Carswell and her family. The forensic analysis also turned up references
       to Ed Kloog and a copy of one of the photos associated with the fictitious account. The
       computer also contained a copy of a photo of Carswell in a Kohl’s dressing room. Carswell
       said that she posted the picture on her Facebook page in November 2012. The computer also
       contained a copy of a Carswell family photo taken at J.C. Penney’s that Carswell posted on
       Facebook.
¶ 11       Reyes spoke with defendant, who initially denied knowing anything about the fictitious Ed
       Kloog account. He later acknowledged that he knew about the account, but he claimed that it
       had been created by a woman named “Debbie.” Defendant admitted using the account but only
       to obtain pictures of his and Carswell’s daughter from Carswell’s Facebook page. Defendant
       admitted “accessing” Carswell’s Facebook page, but he denied ever sending Carswell any
       messages.
¶ 12       Officer Michael Stewart testified that he collected evidence from defendant’s residence.
       He found documents from an e-mail account related to Carswell, including some Facebook
       posts and some unopened messages. Stewart found another document that included Carswell’s
       name, date of birth, and Social Security number. Another document appeared to be from
       someone logged on to a website called Classmates.com, using Carswell’s name and asking,
       “How do you remember Debbie?” Stewart also found mail addressed to Carswell.
¶ 13       The court found defendant guilty on all three charges. The court found that defendant
       “knowingly engaged in a course of conduct directed at Crystal Carswell and knew or should
       have known that this course of conduct would cause a reasonable person to suffer other
       emotional distress.” The court specifically found that the evidence “overwhelmingly
       establishes that the defendant directly or indirectly through third parties monitored and
       communicated to or about Ms. Carswell through his Internet activities.” The court merged the
       order-of-protection and stalking counts into the aggravated-stalking count and sentenced
       defendant to five years’ imprisonment. Defendant timely appeals.
¶ 14       In his initial brief, defendant contended that, per People v. Relerford, 2016 IL App (1st)
132531, his aggravated-stalking conviction violated due process because it was based not on
       defendant’s culpability but on how a “reasonable person” might perceive his conduct.
       However, during briefing, the supreme court granted leave to appeal in Relerford, and we held
       the appeal in abeyance pending its decision.
¶ 15       The supreme court affirmed but on a different basis. The supreme court accepted the
       defendant’s argument, raised for the first time, that Illinois’s stalking statute is unconstitutional
       to the extent that it prohibits communicating “ ‘to or about’ ” someone. People v. Relerford,
       2017 IL 121094, ¶ 28 (quoting 720 ILCS 5/12-7.3(c)(1) (West 2012)). The court held that the
       phrase was overbroad and thus impermissibly infringed speech protected by the first
       amendment. Id. ¶¶ 63, 78. Therefore, the court struck that phrase from the statute. Id. ¶ 78. The
       court also reversed the defendant’s conviction because it could not be sustained under any
       other portion of the statute. Id. ¶¶ 65-69.

                                                     -3-
¶ 16       We ordered the parties to submit supplemental briefs addressing the supreme court’s
       decision in Relerford. In his supplemental brief, defendant argues that, because his
       aggravated-stalking conviction was based on his Facebook messages to Carswell, it was based
       on his having communicated “to or about” Carswell and thus, under Relerford, his conviction
       cannot stand.
¶ 17       The State responds that the trial court also found that defendant “monitored” Carswell (see
       720 ILCS 5/12-7.3(c)(1) (West 2012)) and that this portion of the statute is unaffected by
       Relerford. The State cites circumstantial evidence that defendant used fictitious Facebook
       accounts to contact Carswell’s friends and to download pictures and information about her that
       were not available to the general public.
¶ 18       Defendant was convicted of aggravated stalking. To convict him of stalking, as charged
       here, the State had to prove that defendant knowingly engaged “in a course of conduct directed
       at” Carswell that he knew or should have known would cause a reasonable person to “fear for
       his or her safety or the safety of a third person” or “suffer other emotional distress.” Id.
       § 12-7.3(a)(1), (a)(2). The statute defines “course of conduct” as follows:
               “2 or more acts, including but not limited to acts in which a defendant directly,
               indirectly, or through third parties, by any action, method, device, or means follows,
               monitors, observes, surveils, threatens, or communicates to or about, a person, engages
               in other non-consensual contact, or interferes with or damages a person’s property or
               pet. A course of conduct may include contact via electronic communications.” Id.
               § 12-7.3(c)(1).
       Stalking becomes aggravated stalking if the defendant, inter alia, violates an order of
       protection. Id. § 12-7.4(a)(3).
¶ 19       Defendant contends that his Facebook messages to Carswell constituted “communicat[ing]
       to or about” her and that Relerford struck this portion of the definition from the statute. We
       agree with the State however that, unlike in Relerford, defendant’s conviction can be sustained
       under another, constitutional, portion of the statute. The trial court here specifically found that
       defendant monitored Carswell. The stalking statute does not define “monitoring,” but the
       dictionary defines “monitor” as “to watch, keep track of, or check usu. for a special purpose.”
       Merriam-Webster’s Collegiate Dictionary 750 (10th ed. 2001). Even without the Facebook
       messages, the evidence showed that defendant created at least one fictitious Facebook account
       in the name of Carswell’s friend, downloaded pictures of her and her family, and apparently
       even obtained mail addressed to her. This course of conduct satisfies that definition, and the
       court reasonably found that defendant “knew or should have known that this course of conduct
       would cause a reasonable person to suffer other emotional distress.”
¶ 20       In his supplemental reply brief, defendant does not challenge the trial court’s findings.
       Instead, defendant argues that the State’s argument is inconsistent with Relerford. Defendant
       further contends that the stalking statute defines “non-consensual contact” as requiring a
       physical presence near the victim or on the victim’s property and that thus contact through
       Facebook does not fit the definition. See 720 ILCS 5/12-7.3(c)(6) (West 2012).
¶ 21       First, the State’s argument is consistent with Relerford, which dealt only with the
       “communicates to or about” language in the statutory definition of “course of conduct.” Id.
       § 12-7.3(c)(1). The court struck that language from the statute, but it did not purport to
       invalidate any other portion of the statutory definition, which includes monitoring.


                                                    -4-
¶ 22       Second, we reject defendant’s statutory-construction argument. The definition of “course
       of conduct” concludes with the catchall “other non-consensual contact.” The statute then
       defines “non-consensual contact” by reference to examples that require a physical presence. Id.
       § 12-7.3(c)(6). Defendant apparently posits that, because the catchall provision refers to “other
       non-consensual contact” (emphasis added) (id. § 12-7.3(c)(1)), all of the preceding
       enumerations of specific conduct must also be “non-consensual contact,” which requires a
       physical presence. We disagree.
¶ 23       Agreeing with defendant that all of the specific types of conduct listed in the definition of
       “course of conduct” require a physical presence would render meaningless the very next
       sentence, which specifically states, “[a] course of conduct may include contact via electronic
       communications.” Id.; see McNamee v. Federated Equipment & Supply Co., 181 Ill. 2d 415,
       423 (1998) (in construing statute, courts should avoid interpretations that would render any
       portion of statute meaningless).
¶ 24       Accordingly, we affirm the judgment of the circuit court of De Kalb County. As part of our
       judgment, we grant the State’s request that defendant be assessed $50 as costs for this appeal.
       55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178 (1978).

¶ 25      Affirmed.




                                                   -5-